DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 27 September 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 15, and 19 have been amended. Claims 1-20, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
On pages 8-9 of the Amendment, Applicants argue that the combination of Ning, Gao and Zhou does not teach or suggest that newly added features of independent claims 1, 15, and 19: “wherein: the set of next features indicates where the branching structure in the image continues beyond the subregion; and generating the set of next features comprises analyzing the segmented branching structure with a neural network to generate the set of next features”. In support of this argument, Applicants acknowledge that Zhou discloses generating new points on a shape in an image, but assert that “those new points are generated to segment that shape, not to select a new subregion beyond the current subregion of the image that will itself be segmented”. Applicants similarly conclude that Zhou does not describe a process using a segmentation result to generate a next feature that is used to select another subregion. The Examiner respectfully disagrees.
Initially, the Examiner notes that a recurrent neural network such as the RNN 1804 which performs the processing at issue inherently takes information from prior inputs to influence the 

    PNG
    media_image1.png
    526
    613
    media_image1.png
    Greyscale

Here, Zhou discloses that the image features of a current patch are determined based on the image features of a previous patch. Indeed, Zhou expressly discloses that “the mapping of a point on the shape to a new location by the RNN depends not only on the image patch extracted at that point, but also on the image patches extracted at other points as well” ([0132]; emphasis added). 
	Thus, contrary to Applicants’ assertions, Zhou does indeed disclose analyzing a segmented structure with a neural network to generate a next set of features where a structure in the image continues beyond the current subregion. 
wherein: the set of next features indicates where the branching structure in the image continues beyond the subregion (Fig. 7 shows that the next local assessment area indicates where the blood vessel continues in the image beyond the current local assessment area); and generating the set of next features comprises analyzing the segmented branching structure to generate the set of next features ([0075-0077] discloses determining a central point of a next local assessment area according to the central point of the current local assessment area), as claimed. The only deficiency of Ning with respect to the new features of the independent claims is performing the analysis with a neural network. Zhou clearly discloses a recurrent neural network that sequentially segments a structure in an image in a piecewise manner ([0129-0132] and Figs. 17-18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the CNN/RNN architecture taught by Zhou to perform Ning’s step of determining a central point of a next local assessment area according to the central point of the current local assessment area, to thereby arrive at the newly added features of the independent claims, at least for reasons discussed in detail below.
	If Applicants wish to overcome the proposed combination of Ning and Zhou, the Examiner recommends amending the independent claims to incorporate further details of the claimed “analyzing” and the “neural network” that distinguish over the applied references. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Application No. CN103886312 to Ning et al. (cited in the IDS filed 10/10/19; the translation provided in the IDS are used for the following citations; hereinafter “Ning”) in view of U.S. Patent Application Publication No. 2019/0205606 to Zhou et al. (hereinafter “Zhou”).
As to independent claim 1, Ning discloses a method, comprising: receiving an image representing a branching structure ([0015] discloses receiving a blood vessel image); determining a starting feature of the branching structure ([0016, 0067] discloses determining a starting point); selecting a subregion of the image based on the starting feature ([0016, 0068-0074] discloses determining a local assessment area centered over the starting point); segmenting the branching structure in the subregion ([0018, 0068-0074] discloses extracting a local interested blood vessel region within the local assessment area); generating a set of next features based on the segmented branching structure ([0075-0077] discloses determining a central point of a next local assessment area); wherein: the set of next features indicates where the branching structure in the image continues beyond the subregion (Fig. 7 shows that the next local assessment area indicates where the blood vessel continues in the image beyond the current local assessment area); and generating the set of next features comprises analyzing the segmented branching structure to generate the set of next features ([0075-0077] discloses determining a central point of a next local assessment area according to the central point of the current local assessment area); and for each of the next features, repeating the selecting of the subregion based on the next feature, the segmenting of the branching structure, and the generating of the set of next features ([0019] discloses repeating the steps for the next local assessment area centered on the next central point until the steps have been performed for all seed points and therefore all interested blood vessel regions have been determined).
Ning does not expressly disclose that the analyzing is performed with a neural network. 
Zhou, like Ning, is directed to medical image segmentation, for example, for segmenting blood vessels (Abstract and [0045]). Zhou discloses the use of a recurrent neural network RNN including a convolutional neural network CNN for processing points sequentially starting with a selected starting point and proceeding to each adjacent point in order to segment the structure ([0129]). In particular, Zhou discloses that “the mapping of a point on the shape to a new location by the RNN depends not only on the image patch extracted at that point, but also on the image patches extracted at other points as well” ([0132]; emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ning to generate the next set of features based on an analysis of current features in the image using a neural network, as taught by Zhou, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance segmentation accuracy.
As to claim 2, the proposed combination of Ning and Zhou further teaches repeating the selecting of the subregion, the segmenting of the branching structure, and the generating of the set of next features until each next feature has been used to select a subregion, segment the branching structure in the subregion, and generate a set of next features based on the segmented branching structure ([0019] of Ning discloses repeating the steps for the next local assessment area centered on the next central point until the steps have been performed for all seed points and therefore all interested blood vessel regions have been determined).
As to claim 3, the proposed combination of Ning and Zhou further teaches combining the segmented branching structure based on the starting feature and segmented branching structures based on each of the next features ([0019, 0078] of Ning discloses obtaining a combination of all the interested blood vessel regions).  
As to claim 4, the proposed combination of Ning and Zhou further teaches combining the combined segmented branching structure with a prior combined segmented branching structure ([0019, 0078] of Ning discloses obtaining a combination of all the interested blood vessel regions; here, the prior combined segmented branching structure is interpreted as the original starting point and corresponding interested blood vessel region).
As to claim 5, the proposed combination of Ning and Zhou further teaches that the image includes a discontinuity dividing the branching structure into a first branching structure and a second branching structure; the prior combined segmented branching structure was segmented from the first branching structure; and the starting feature is a feature of the second branching structure (Fig. 7 of Ning shows a bifurcation in the vascular structure which divides it into two branches to which the recursive algorithm is applied such that a starting feature is selected for each branch, and all interested blood vessels are finally combined; see [0016-0019, 0065-0078]).
As to claim 6, the proposed combination of Ning and Zhou further teaches that segmenting the branching structure in the subregion comprises segmenting the branching structure in the subregion based on a previously segmented branching structure in a previous subregion ([0075-0078] of Ning discloses that the selection of a next center point (upon which the next local assessment area and the next segmentation are based) is performed based on the current local assessment area).
As to claim 7, the proposed combination of Ning and Zhou further teaches that the subregion overlaps the previous subregion (Fig. 7 of Ning shows that the subregions overlap). 
As to claim 11, the proposed combination of Ning and Zhou further teaches analyzing the image representing the branching structure to determine the starting feature of the branching structure ([0067] of Ning discloses that a user analyzes the image to determine the starting point and downstream direction). 
As to claim 12, the proposed combination of Ning and Zhou further teaches that generating the set of next features comprises generating multiple features for the set of next features ([0016-0019] of Ning discloses that the process is iterated for all detected Seed Points). 
As to claim 13, the proposed combination of Ning and Zhou further teaches that the branching structure is a vasculature of a living entity ([0002] of Ning discloses that the branching structure is a blood vessel captured by MRI). 
As to claim 14, the proposed combination of Ning and Zhou further teaches that each subregion has a dimension of at least two image elements (Fig. 7 of Ning shows that the local assessment areas are 2D regions). 

Independent claim 15 recites a system, comprising: a communication interface configured to receive an image representing a branching structure; and a processor ([0055] of Ning discloses a computer terminal necessarily having a processor, the terminal receiving the MR image of the blood vessel and performing the vessel segmentation) configured to perform 
Claims 16, 17, and 18 recite features nearly identical to those recited in claim 2, the combined features of claims 3 and 4, and claim 6, respectively. Accordingly, claims 16-18 are rejected for reasons analogous to those discussed above in conjunction with claims 2-4 and 6, respectively. 

Independent claim 19 recites a system, comprising: respective means ([0055] of Ning discloses a computer terminal necessarily having a processor which is equivalent to the corresponding structure for the claimed 35 USC 112(f) limitations) for performing the method steps recited in independent claim 1. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 1.
Claim 20 recites features nearly identical to those recited in claim 6. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 6.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Zhou and further in view of “Retinal Blood Vessel Segmentation Based on the Gaussian Matched Filter and U-net” by Gao et al. (hereinafter “Gao”).
As to claim 8, the proposed combination of Ning and Zhou does not expressly disclose that segmenting the branching structure in the subregion comprises generating the segmented branching structure using a first convolutional neural network. However, Gao discloses that it was well known in the medical imaging arts to segment blood vessels from an image using a U-net convolutional neural network (Abstract). It would have been obvious to one 
As to claim 9, the proposed combination of Ning, Zhou and Gao further teaches that the first convolutional neural network is a U-net architecture (Abstract of Gao discloses that the segmentation is performed using a U-net CNN).
As to claim 10, the proposed combination of Ning, Zhou and Gao further teaches that generating the set of next features comprises generating the set of next features using a second convolutional neural network ([0129] of Zhou discloses the use of a recurrent neural network RNN including a convolutional neural network CNN for processing points sequentially starting with a selected starting point and proceeding to each adjacent point in order to segment the structure).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (U.S. Patent Application Publication No. 2021/0209766) discloses performing blood vessel segmentation by a seed growing algorithm using a convolutional neural network. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN M CONNER/Primary Examiner, Art Unit 2663